DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent June 17, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1 and 11 is/are in independent form.  Claim(s) 1, 2, 3, 5, 9, 11, 12, 13, 15, and 19 is/are currently amended; claim(s) 8, 10, 18, and 20 is/are previously presented; claim(s) 4, 6, 7, 14, 16, and 17 is/are original.

Response to Arguments
Applicant’s arguments, see page 9 line 16 – page 24 line 26, filed June 16, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  35 U.S.C. § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20180247020-A1 (“”Itu”).

As to claim 1, Itu teaches a system for identifying (Itu Para [0068]: identifying osteoporosis using machine learning) and ameliorating (Itu Para [0100]: therapy planning for osteoporosis based on the machine learning-based workflow) body degradations (Itu Para [0037]: disease evolution including decreases in bone strength in time), the system comprising:
a computing device (Itu Para [0133]: computing device), wherein the computing device is designed and configured to:
receive a biological extraction datum pertaining to a user (Itu Para [0037]: receive patient data about a patient);
generate a degradation profile including a rate of biological degradation (Itu Para [0037]: generate an osteoporosis profile including a disease evolution measured as decrease in bone strength in time), wherein generating the degradation profile further comprises:
training a degradation machine-learning model using a training data and a degradation machine-learning process (Itu Para [0037]: training a disease evolution model using features extracted from patients to predict the decrease in bone strength in time), wherein the training data correlates biological extraction data and biological degradation data (Itu Para [0074]: the training data for supervised machine learning algorithms, which typically correlate input and output data), and
generating the rate of biological degradation as a function of the degradation machine-learning model (Itu Para [0037]: predict a decrease in bone strength in time), wherein the degradation machine-learning model uses the biological extraction datum as an input to output the rate of biological degradation (Itu Para [0037]: the machine-learning model uses the patient data as input to the machine learning algorithm for outputting the measure of interest to bone health, that is, the decrease in bone strength in time);
identify, using a rate of biological degradation in the degradation profile, a degradation imbalance, wherein the degradation imbalance is a rate of biological degradation that exceeds a preconfigured biological degradation rate threshold value (Itu Para [0105]: identifying, using the measurement of interest, an risk that is out-of-range), wherein identifying the degradation imbalance further comprises:
training a standard rate machine-learning model using a training data set and a classifier (Itu Para [0101]: using a second machine learning model to predict treatment plans trained on “standard” longitudinal data), wherein training the standard machine-learning model further comprises selecting the training data set as a function of similarity between a physiology of the user and physiologies of other individuals (Itu Para [0101]: “standard” longitudinal training data is chosen based on similar drugs and treatment plans for patients with similar fracture occurrence); and
generating the threshold value as a function of the standard rate machine-learning model (Itu Para [0102]: machine-learning models, such as neural networks, generally involve generating threshold models during optimization of the neural networks), wherein the standard rate machine-learning model uses the physiology of the user as an input to output the biological degradation rate threshold value corresponding to the user (Itu Para [0102]: using a second machine learning model to output treatment plan predictions based on the patient characteristics);
determine, as a function of the degradation imbalance, a degradation antidote strategy to decrease the rate of biological degradation of the user (Itu Para [0102]: determine an optimal treatment drug based on the machine-learning model), wherein determining the degradation antidote strategy further comprises:
performing a simulation, wherein the simulation randomly perturbs a parameter, wherein a parameter is an element of numerical data relating to the biological extraction datum (Itu Para [0042]: perturbing by determining whether to use a particular drug or combinations of treatment drugs); 
determining, as a function of the simulation, which parameters result in a maximal degree of decrease in degradation rate (Itu Para [0042]: determining the effects of treatment plan interventions; Itu Para [0102]: determining the optimal treatment drug); and
determining the degradation antidote strategy as a function of the parameters that result in the maximal degree of decrease in the degradation rate (Itu Para [0102]: choosing a drug and drug quantity as a function of the biological parameters that results in the optimal improvement to patient suffering from bone loss); and
display to the user, as a function of the degradation antidote strategy and a ranking process, a degradation antidote instruction set (Itu Para [0103]: visualizing the best treatment strategies).

As to claim 2, Itu teaches the system of claim 1, wherein identifying the degradation imbalance further comprises:
calculating a numerical difference between the biological degradation rate threshold value generated by the standard rate machine- learning model with the biological degradation rate in the degradation profile (Itu Para [0105]: identifying, using the measurement of interest, an risk that is out-of-range); and
determining if the numerical difference between the biological degradation rate threshold value and the rate of biological degradation of the user correlates to a degradation imbalance (Itu Para [0105]: comparing the imbalance to a range).

As to claim 3, Itu teaches the system of claim 2, wherein the standard rate machine-learning model is trained using the classifier which classifies user physiology data to the training data set (Itu Para [0101]: “standard” longitudinal training data is chosen based on similar drugs and treatment plans for patients with similar fracture occurrence).

As to claim 4, Itu teaches the system of claim 1, wherein determining the degradation antidote strategy further comprises retrieving from a database at least a strategy for reducing the rate of degradation as a function of the parameters that result in the maximal degree of decrease in the degradation rate (Itu Para [0102]: choosing a drug and drug quantity as a function of the biological parameters that results in the optimal improvement to patient suffering from bone loss).

As to claim 5, Itu teaches the system of claim 4, wherein the computing device is further configured to: calculate an effect of the at least a strategy on the degradation imbalance, wherein calculating an effect includes determining a numerical value that described the impact of the strategy on the degradation imbalance (Itu Para [0042]: determining the effects of treatment plan interventions); and select the degradation antidote strategy based on the calculated impact (Itu Para [0102]: determining the optimal treatment drug).

As to claim 6, Itu teaches the system of claim 1, wherein performing the simulation further comprises: sampling user biological parameters (Itu Para [0042]: sampling by determining whether to use a particular drug or combinations of treatment drugs); performing a simulated degradation function of the user biological parameters, wherein performing the simulation degradation further comprises using a simulation algorithm to sample the biological parameters and generate a degradation function for each sampled user biological parameter (Itu Para [0042]: determining the effects of treatment plan interventions using the first machine learning algorithm); measuring a change in biological degradation as a function of the simulated degradation function (Itu Para [0042]: determining the effects of treatment plan interventions using the second machine learning algorithm); and determining a parameter aggregate that results in a maximally decreased degradation rate (Itu Para [0102]: determining the optimal treatment drug or combination of drugs).

As to claim 7, Itu teaches the system of claim 1, wherein determining further comprises calculating a numerical difference between the simulation parameter output and the current user biological extraction datum (Itu Para [0105]: comparing the imbalance to a range).

As to claim 8, Itu teaches the system of claim 1, wherein determining the degradation antidote strategy further comprises:
ranking, using a ranking function, steps of the degradation antidote strategy, wherein ranking further comprises weighting the steps based on at least a criterion (Itu Para [0102]: determining the optimal treatment drug, which the Examiner interprets as the top-ranked treatment); and
generating a logical order of steps of the degradation antidote strategy for the user to follow (Itu Para [0102]: determining a plan for treatment; definitionally, “plans” involve logically ordered steps).

As to claim 9, Itu teaches the system of claim 1, wherein determining the degradation antidote instruction set further comprises providing ranked steps of the degradation antidote strategy for the user as the degradation antidote instruction set to a user device operated by the user (Itu Para [0102]: determining a plan for treatment; definitionally, “plans” involve logically ordered steps).

As to claim 10, Itu teaches the system of claim 1, wherein the computing device is designed and configured to:
receive updated user data, wherein updated user data is user data provided more recent in time than a first degradation antidote instruction set was provided to the user (Itu Para [0126]: receiving different time points of user data);
calculate, using the degradation machine-learning model and the updated user data, a numerical difference between the degradation profile and at least an updated biological degradation rate from the updated user data (Itu Para [0126]: calculating the time evolution of the numerical information for comparative analysis); and
determine if a parameter in the updated user data resulting in a numerical difference between the at least an updated biological degradation rate and the degradation profile resulted from the degradation antidote instruction set (Itu Para [0126]: determine the time evolution of the patient to optimize treatment strategy).

As to claim 11, Itu teaches a method for identifying (Itu Para [0068]: identifying osteoporosis using machine learning) and ameliorating (Itu Para [0100]: therapy planning for osteoporosis based on the machine learning-based workflow) body degradations (Itu Para [0037]: disease evolution including decreases in bone strength in time), the method comprising:
receiving, by a computing device, a biological extraction datum pertaining to a user (Itu Para [0037]: receive patient data about a patient);
generating, by the computing device, a degradation profile including a rate of biological degradation (Itu Para [0037]: generate an osteoporosis profile including a disease evolution measured as decrease in bone strength in time), wherein generating the degradation profile further comprises:
training a degradation machine-learning model using a training data and a degradation machine-learning process (Itu Para [0037]: training a disease evolution model using features extracted from patients to predict the decrease in bone strength in time), wherein the training data correlates biological extraction data and biological degradation data (Itu Para [0074]: the training data for supervised machine learning algorithms, which typically correlate input and output data), and
generating the rate of biological degradation as a function of the degradation machine-learning model (Itu Para [0037]: predict a decrease in bone strength in time), wherein the degradation machine-learning model uses the biological extraction datum as an input to output the rate of biological degradation (Itu Para [0037]: the machine-learning model uses the patient data as input to the machine learning algorithm for outputting the measure of interest to bone health, that is, the decrease in bone strength in time);
identifying, by the computing device, using the rate of biological degradation in the degradation profile, a degradation imbalance, wherein the degradation imbalance is a rate of biological degradation that exceeds a biological degradation rate threshold value (Itu Para [0105]: identifying, using the measurement of interest, an risk that is out-of-range), wherein identifying the degradation imbalance further comprises:
training a standard rate machine-learning model using a training data set and a classifier (Itu Para [0101]: using a second machine learning model to predict treatment plans trained on “standard” longitudinal data), wherein training the standard machine-learning model further comprises selecting the training data set as a function of similarity between a physiology of the user and physiologies of other individuals (Itu Para [0101]: “standard” longitudinal training data is chosen based on similar drugs and treatment plans for patients with similar fracture occurrence); and
generating the threshold value as a function of the standard rate machine-learning model (Itu Para [0102]: machine-learning models, such as neural networks, generally involve generating threshold models during optimization of the neural networks), wherein the standard rate machine-learning model uses the physiology of the user as an input to output the biological degradation rate threshold value corresponding to the user (Itu Para [0102]: using a second machine learning model to output treatment plan predictions based on the patient characteristics);
determining, by the computing device, as a function of the degradation imbalance, a degradation antidote strategy to decrease the rate of biological degradation of the user (Itu Para [0102]: determine an optimal treatment drug based on the machine-learning model), wherein determining the degradation antidote strategy further comprises:
performing a simulation, wherein the simulation randomly perturbs a parameter, wherein a parameter is an element of numerical data relating to the biological extraction datum (Itu Para [0042]: perturbing by determining whether to use a particular drug or combinations of treatment drugs); 
determining, as a function of the simulation, which parameters result in a maximal decrease in degradation rate (Itu Para [0042]: determining the effects of treatment plan interventions; Itu Para [0102]: determining the optimal treatment drug); and
determining the degradation antidote strategy as a function of the parameters that result in the maximal degree of decrease in the degradation rate (Itu Para [0102]: choosing a drug and drug quantity as a function of the biological parameters that results in the optimal improvement to patient suffering from bone loss); and
displaying to the user, by the computing device, as a function of the degradation antidote strategy and a ranking process, a degradation antidote instruction set (Itu Para [0103]: visualizing the best treatment strategies).

As to claim 12, Itu teaches the method of claim 11, wherein identifying the degradation imbalance further comprises:
calculating a numerical difference between the biological degradation rate threshold value generated by the standard rate machine-learning model with the biological degradation rate in the degradation profile (Itu Para [0105]: identifying, using the measurement of interest, an risk that is out-of-range); and
determining if the numerical difference between the biological degradation rate threshold value and the rate of biological degradation of the user correlates to a degradation imbalance (Itu Para [0105]: comparing the imbalance to a range).

As to claim 13, Itu teaches the method of claim 12, wherein the standard rate machine- learning model is trained using the classifier which classifies user physiology data to the training data set (Itu Para [0101]: “standard” longitudinal training data is chosen based on similar drugs and treatment plans for patients with similar fracture occurrence).

As to claim 14, Itu teaches the method of claim 11, wherein determining the degradation antidote strategy further comprises retrieving from a database at least a strategy for reducing the rate of degradation as a function of the parameters that result in the maximal degree of decrease in the degradation rate (Itu Para [0102]: choosing a drug and drug quantity as a function of the biological parameters that results in the optimal improvement to patient suffering from bone loss).

As to claim 15, Itu teaches the method of claim 14, wherein retrieving the at least a strategy further comprises:
calculating an effect of the at least a strategy on the degradation imbalance, wherein calculating an effect includes determining a numerical value that described the impact of the strategy on the degradation imbalance (Itu Para [0042]: determining the effects of treatment plan interventions); and
selecting the degradation antidote strategy based on the calculated impact (Itu Para [0102]: determining the optimal treatment drug).

As to claim 16, Itu teaches the method of claim 11, wherein performing the simulation further comprises: 
sampling user biological parameters; performing a simulated degradation function of the user biological parameters (Itu Para [0042]: sampling by determining whether to use a particular drug or combinations of treatment drugs), wherein performing a simulation further comprises using a simulation algorithm to sample the biological parameters and generate a degradation function for each sampled parameter (Itu Para [0042]: determining the effects of treatment plan interventions using the first machine learning algorithm); 
measuring a change in biological degradation as a function of the simulated degradation function Itu Para [0042]: determining the effects of treatment plan interventions using the second machine learning algorithm); and
determining a parameter aggregate that results in a maximally decreased degradation rate (Itu Para [0102]: determining the optimal treatment drug or combination of drugs).

As to claim 17, Itu teaches the method of claim 11, wherein determining further comprises calculating a numerical difference between the simulation parameter output and the current user biological extraction data (Itu Para [0105]: comparing the imbalance to a range).

As to claim 18, Itu teaches the method of claim 11, wherein determining the degradation antidote strategy further comprises:
ranking, using a ranking function, steps of the degradation antidote strategy, wherein ranking further comprises weighting the steps based on at least a criterion (Itu Para [0102]: determining the optimal treatment drug, which the Examiner interprets as the top-ranked treatment); and
generating a logical order of steps of the degradation antidote strategy for the user to follow (Itu Para [0102]: determining a plan for treatment; definitionally, “plans” involve logically ordered steps).

As to claim 19, Itu teaches the method of claim 11, wherein determining the degradation antidote instruction set further comprises providing ranked steps of a degradation antidote strategy for the user as the degradation antidote instruction set to a user device operated by the user (Itu Para [0102]: determining a plan for treatment; definitionally, “plans” involve logically ordered steps).

As to claim 20, Itu teaches the method of claim 11 further comprising:
receiving updated user data, wherein updated user data is user data provided more recent in time than a first degradation antidote instruction set was provided to the user (Itu Para [0126]: receiving different time points of user data);
calculating, using the degradation machine-learning model and the updated user data, a numerical difference between the degradation profile and at least an updated biological degradation rate from the updated user data (Itu Para [0126]: calculating the time evolution of the numerical information for comparative analysis); and
determining if a parameter in the updated user data resulting in a numerical difference between the at least an updated biological degradation rate and the degradation profile resulted from the degradation antidote instruction set (Itu Para [0126]: determine the time evolution of the patient to optimize treatment strategy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20220058520-A1: Similar applicant/assignee on the topic of cross-body degradations (same Applicant).
US-20210212647-A1:  bone mineral density analysis by deep learning.
US-20110208033-A1:  Fracture risk assessment by machine learning.
CN-110491520-A:  Osteoporosis prediction using artificial intelligence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 21, 2022